t c memo united_states tax_court james e stafford petitioner v commissioner of internal revenue respondent docket no filed date james e stafford pro_se susan v sample for respondent memorandum opinion gale judge this matter is before the court on respondent's motion for summary_judgment pursuant to rule respondent determined deficiencies in and additions to petitioner's federal income taxes as follows unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all chapter and section references are to the internal_revenue_code in effect for the taxable years at issue year additions to tax sec_6653 deficiency b dollar_figure dollar_figure big_number big_number big_number big_number big_number --- big_number --- big_number big_number big_number sec_6653 sec_6653 b a b --- --- --- --- dollar_figure --- big_number --- --- --- sec_6653 b b --- --- --- --- --- sec_6654 dollar_figure in the alternative to the additions to tax for fraud respondent determined additions to tax under sec_6651 and sec_6653 and for all years at issue percent of the interest payable under sec_6601 for the portion of the underpayment due to fraud respondent moves for summary_judgment as to the deficiencies and the additions to tax under sec_6654 for failure to pay estimated_tax and the additions to tax for fraud under the applicable provisions of sec_6653 for all years at issue background petitioner filed a timely petition stating inter alia that without a grant of immunity petitioner is prevented from submitting financial information sufficient to refute the taxable_income determined by respondent lest it be used against him in a civil or criminal matter the petition then discusses the fifth_amendment to the constitution and certain cases interpreting that amendment respondent filed a timely answer affirmatively alleging fraud for all of the years at issue petitioner did not file a respondent's motion for summary_judgment does not address the sec_6651 and sec_6653 and additions to tax for failure to timely file and for negligence respectively which were determined as an alternative to fraud in the notice_of_deficiency for all years and asserted in the answer for taxable years and we do not reach those issues reply to respondent's answer but since respondent did not file a motion pursuant to rule c the affirmative allegations of fraud in the answer are deemed denied respondent sought to have petitioner enter into stipulations of fact and also served on petitioner requests for admission with respect to various matters raised in this case petitioner in response refused to stipulate any matter or to specifically address any of the requested admissions in support of his refusal either to stipulate or to admit petitioner took the position that his tax_court petition is null and void because respondent lacks assessment and collection authority in that such authority has been transferred from the internal_revenue_service to the bureau of alcohol_tobacco_and_firearms batf the court subsequently ordered petitioner to show cause why respondent's proposed stipulations should not be accepted as established directing petitioner to specifically address the factual matters raised in the proposed stipulations show cause order petitioner declined to comply with the show cause order repeating the argument that respondent's assessment and collection authority had been transferred to the batf respondent also filed a motion to review the sufficiency of petitioner's answers to requested admissions motion to review petitioner's response to the motion to review again referenced the batf argument and further stated that respondent's notice_of_deficiency did not list the statute and implementing regulations for its authority to assess and collect taxes if a tax_court petition was not filed by subsequent order this court advised petitioner that his grounds for refusing to stipulate or admit lacked merit and further directed him to file supplemental responses to the show cause order and the motion to review that specifically addressed each factual matter raised by respondent petitioner was further advised that any failure to respond as directed could result in matters being deemed stipulated or admitted the court also set a hearing to review petitioner's responses at the commencement of the trial calendar in houston texas on date petitioner's supplemental responses failed to specifically address any matter in the proposed stipulations or the requests for admission instead in terms substantially identical to those previously rejected by the court petitioner repeated the batf argument and expanded on the argument regarding the lack of implementing regulations claiming that title of the code_of_federal_regulations but not title_26 thereof contains implementing regulations for internal_revenue_code sections concerned with the assessment and collection_of_taxes thus petitioner concluded the absence of regulations in title_26 of the code_of_federal_regulations precludes respondent from enforcing such internal_revenue_code sections at the date hearing to review petitioner's responses petitioner renewed his argument regarding the lack of implementing regulations and orally moved for dismissal in response to the court's request that he provide specific evidence regarding the matters raised by respondent petitioner refused stating i stand on the documentation that i have provided this court that there are no implementing federal regulations in title_26 for enforcement actions against me i stand on that that is all i have to say to this court respondent then filed the instant motion for summary_judgment pursuant to rule this case was recalled days later petitioner's oral motion to dismiss was denied petitioner's original and supplemental responses to the show cause order were determined to be unresponsive and thus not in compliance with that order and rule consequently respondent's proposed stipulations of fact were accepted as established for purposes of this case rule f 70_tc_562 affd without published opinion 621_f2d_439 5th cir additionally petitioner's original and supplemental responses to respondent's requests for admission were determined to offer neither sufficient answers nor justified objections to any matters contained in the requested admissions consequently the requested admissions were deemed admitted for purposes of this case rule c 85_tc_267 the court then inquired of petitioner whether he had any other evidence to submit or factual matters to dispute petitioner responded in the negative consequently the court vacated the scheduled trial and granted petitioner days to file a response to respondent's summary_judgment motion petitioner's subsequently filed response is in all material respects a repetition of his prior arguments the facts deemed admitted and established may be summarized as follows petitioner resided in kingwood texas at the time the petition was filed in this case petitioner was married and living with his wife in texas during the years at issue and texas is a community_property_state petitioner was employed as an accountant from to by the same company currently known as british petroleum exploration co petitioner also worked for lester goodson pontiac during and petitioner purchased food products from yurika foods corp during and this company pays commissions to direct purchasers based on the number of orders during and petitioner had an account at sooner federal savings on which he received interest during petitioner had an account at sohio federal credit_union on which he received interest petitioner received the following income tex fam code ann sec_5 01-dollar_figure west generally for purposes of federal income taxes each spouse is liable for the tax on his or her respective share of community_property income 282_us_122 282_us_101 the company was called sohio petroleum co from and was called standard oil production co from although the stipulation of facts states that petitioner purchased food products from yurika foods corp during the stipulation elsewhere indicates that there was no income from activities with respect to yurika foods corp in that year year sohio standard oil dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure lester goodson pontiac --- --- dollar_figure dollar_figure --- --- --- yurika foods --- --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sooner federal savings --- dollar_figure --- dollar_figure dollar_figure --- --- sohio federal credit_union --- --- --- --- --- dollar_figure --- petitioner's community share of the foregoing amounts is one- half petitioner received dollar_figure in distributions from sohio employees investment plan of which his community share is dollar_figure in petitioner sold shares of standard oil stock his community share of the sale proceeds is dollar_figure in petitioner sold shares of standard oil stock for dollar_figure his community share of the sale proceeds is dollar_figure petitioner submitted forms w-4 to his employer for and stating that he was exempt from federal withholding petitioner did not file a federal_income_tax return for the tax years and in date an indictment was filed against petitioner for violating sec_7201 for the years and in the notice_of_deficiency specifies that petitioner received the sohio employees investment plan distributions in sec_7201 provides any person who willfully attempts in any manner to evade or defeat any_tax imposed by this title or the payment thereof shall in addition to other penalties provided by law be guilty of a felony and upon conviction thereof shall be fined not more than dollar_figure or imprisoned not more than years or both together with the costs of prosecution date in the u s district_court for the southern district of texas a jury verdict was returned finding petitioner guilty of violating sec_7201 for the years and judgment became final in date discussion summary_judgment is appropriate if the pleadings admissions and any other acceptable materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the party seeking summary_judgment bears the burden of proving that there is no genuine issue of material fact 78_tc_412 however the party opposing summary_judgment may not rely upon the mere allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d sundstrand corp v commissioner supra petitioner has failed to do so indeed he refused to do so on repeated occasions despite court orders that he respond in a specific factual manner to respondent's proposed stipulations and requests for admissions the result under our rules is that numerous facts have been deemed established for purposes of this case moreover petitioner declined the opportunity to prove or dispute any facts at a trial when offered the chance to do so and likewise did not allege any factual dispute in his response to respondent's summary_judgment motion in these circumstances we conclude that petitioner has failed to set forth any specific fact showing there is a genuine issue for trial in regard to the income_tax deficiencies and additions to tax under sec_6654 the suggestion in the petition that petitioner was prevented from providing financial information to refute respondent's deficiency determination on fifth_amendment grounds does not alter our conclusion the petition states petitioner has at various times offered to file 1040s upon receipt of a proper grant of immunity without a grant of immunity petitioner is prevented from submitting financial information sufficient to refute the taxable_income determined by respondent lest it be used against him in a civil or criminal matter petitioner does not need immunity because he believes he has committed a criminal act -- quite the contrary petitioner's fear of providing the information without immunity is real and substantial petitioner recently was released after serving time in a federal prison for alleged income_tax offences sic at his trial a he had filed about was used by the government as an exhibit to the jury and was instrumental in a jury conviction in all of petitioner's subsequent filings in this case most of which were in response to efforts to obtain disclosure of information from petitioner there was no mention of immunity or the fifth_amendment privilege_against compulsory self- incrimination instead petitioner took the position that respondent lacked authority to proceed against him because of a transfer of functions to the batf or a lack of implementing regulations likewise at the hearing and recall of this case as well as in his response to respondent's motion for summary_judgment petitioner failed to mention any fifth_amendment claim in these circumstances we believe that petitioner abandoned whatever fifth_amendment privilege he may have sought to raise in the petition in his response to respondent's motion for summary_judgment petitioner repeats the principal grounds he has asserted throughout the case against respondent's determination namely that respondent lacks authority to assess or collect the taxes at issue in this case because either such authority has been transferred to the batf or there are no regulations implementing the assessment and collection provisions of the internal_revenue_code as to the batf transfer argument petitioner asserts that treasury_department order 1972_1_cb_777 transferred various chapters of the u s code including chapter sec_63 and sec_64 from title_26 of that code to title of that code petitioner's fifth_amendment assertion was made in any event in connection with a blanket refusal to furnish any information with respect to his income_tax_liability which is not protected under the fifth_amendment 577_f2d_1304 5th cir see also 274_us_259 a review of petitioner's filings in this case reveals one additional argument namely certain alleged defects in a levy action against petitioner including what petitioner argues are false or misleading statements in form 668-w notice_of_levy on wages salary and other income the short answer to petitioner's argument is that it has no application in this case the form 668-w relates to tax years and neither of these tax years is before the court and no issue regarding a levy has been raised in these proceedings treasury_department order supra states in pertinent part the director of the batf shall perform the functions exercise the powers and carry out the duties of the secretary_of_the_treasury in the administration and enforcement of the following provisions of law a chapter sec_51 distilled_spirits wines and beer tobacco cigars cigarettes and cigarette papers and tubes and machine guns and certain other firearms of the internal_revenue_code of and sec_7652 and sec_7653 of such code insofar as they relate to the commodities subject_to tax under such chapters b chapter sec_61 to inclusive of the internal_revenue_code of insofar as they relate to activities administered and enforced with respect to chapter sec_51 sec_52 and sec_53 the plain language of treasury_department order supra negates petitioner's conclusion that respondent's assessment and collection authority with respect to the deficiencies in income_tax and additions to tax here at issue has been transferred to the batf specifically paragraph b of treasury_department order states that the order applies to chapter sec_61 to of the internal_revenue_code insofar as they relate to emphasis added activities administered and enforced with respect to chapter sec_51 alcohol tobacco and firearms consequently to the extent that chapter sec_61 to govern procedure and administration for income and other taxes treasury_department order supra by its plain terms has no application accordingly there is no basis for petitioner's argument that there has been a transfer or elimination of respondent's authority to act pursuant to chapter sec_61 to with respect to the deficiencies and additions to tax here at issue for the same reasons neither the code_of_federal_regulations nor the parallel table of authorities cited by petitioner supports his batf transfer argumentdollar_figure we see no reason to belabor that point as to petitioner's argument concerning a lack of implementing regulations petitioner's contention that title but not title_26 of the code_of_federal_regulations contains implementing regulations for various internal_revenue_code sections including those sections contained in chapter sec_63 and sec_64 regarding assessment and collection is incorrect as a matter of fact numerous regulations have been promulgated concerning respondent's assessment and collection authority as it may bear on these proceedings see eg sec_301_6020-1 sec_301_6201-1 sec_301_6203-1 sec_301_6211-1 sec_301_6212-1 sec_301_6213-1 sec_301_6215-1 sec_301_6301-1 sec_301_6303-1 sec_301_6601-1 sec_301_6651-1 proced admin regs petitioner's challenge to respondent's assessment and collection authority has no merit respondent validly issued a notice_of_deficiency under the authority of sec_6211 and sec_6212 petitioner has invoked the jurisdiction of this court the parallel table of authorities is merely an ancillary finding device included in the code_of_federal_regulations petitioner cites the following internal_revenue_code secs through and sec_6321 and relate to issues that are not in any conceivable way raised in these proceedings we see no need to address those provisions under sec_6213 and respondent has refrained from assessing or collecting the taxes here at issue pending a final_decision of this court as also provided in sec_6213 all three of these internal_revenue_code sections have implementing regulations see sec_301_6211-1 sec_301_6212-1 sec_301_6213-1 proced admin regs petitioner's claim that a lack of implementing regulations vitiates respondent's authority to proceed in this case is unfoundeddollar_figure contrary to petitioner's claims the absence of implementing regulations would not generally speaking preclude the commissioner from enforcing sections of the internal_revenue_code provisions of the internal_revenue_code generally do not require implementing regulations as a prerequisite to enforcement see 82_tc_819 see also 102_tc_1 affd 41_f3d_130 3d cir affd sub nom 42_f3d_972 5th cir petitioner's reliance on 416_us_21 305_us_188 and 223_fsupp_785 d n j affd 345_f2d_715 3d cir for the proposition that the commissioner lacks authority to enforce internal_revenue_code provisions without implementing regulations is misplaced petitioner quotes out of context the observation in dodd that for federal tax purposes the federal regulations govern dodd v united_states supra pincite but the proposition for which dodd and lyeth v hoey supra stand is that federal regulations not local law control when construing a federal tax statute unless the statute expressly or impliedly makes its operation dependent upon local law petitioner's circumstances do not present this issue petitioner quotes from california bankers association v shultz supra pincite the following we think it important to note that the act's civil and criminal penalties attach only upon violation of regulations promulgated by the secretary if the continued consequently neither the batf transfer nor the implementing regulations argument helps petitioner they provide no grounds to deny respondent's motion for summary_judgment nor do they justify petitioner's refusal to provide responsive answers to respondent's proposed stipulations and requests for admission the deficiencies and additions to tax for failure to pay estimated_tax under sec_6654 for tax years respondent's determinations of income_tax deficiencies in the notice_of_deficiency are presumed correct and it is petitioner's burden to prove that they are incorrect rule a 290_us_111 the sec_6654 addition_to_tax for failure to pay estimated_tax is mandatory unless petitioner establishes that a statutory exception applies 75_tc_1 throughout these proceedings petitioner has refused to offer any evidence directed towards the deficiencies or the sec_6654 additions to tax as determined in the notice_of_deficiency moreover for the reasons stated previously continued secretary were to do nothing the act itself would impose no penalties on anyone however the supreme court was therein describing the particular statutory scheme of the bank secrecy act of under which regulations were required to be promulgated before the penalties in the statute could attach the situation in the instant case is clearly distinguishable as discussed supra the authority being exercised with respect to petitioner is expressly provided by statute such authority is not preconditioned on the promulgation of regulations as were the penalties in california bankers petitioner is deemed to have admitted that he received taxable_income from various sources including wages and nonemployee compensation_for all years at issue petitioner is further deemed to have admitted that he failed to file federal_income_tax returns reporting that income for any year on the basis of this record we find that there is no genuine issue of material fact as to the deficiencies and additions to tax under sec_6654 for failure to pay estimated_tax and a decision may be rendered as a matter of law therefore respondent's motion for summary_judgment will be granted with respect to these issues fraud additions to tax in order to prevail on the proposed additions to tax for fraud respondent must prove by clear_and_convincing evidence that an underpayment exists in the years at issue and that some portion of the underpayment is due to fraud sec_7454 rule b 92_tc_661 for purposes of sec_6653 an underpayment is the full amount of the tax imposed where the taxpayer fails to file a return sec_6653 102_tc_596 sec_301_6653-1 proced admin regs respondent may meet her burden of proving liability for the additions to tax for fraud by deemed admissions and facts deemed stipulated 100_tc_495 91_tc_1049 affd 926_f2d_1470 6th cir and cases cited therein petitioner is deemed to have admitted receiving taxable_income for all years at issue and failing to file returns for those years reporting the income hence respondent has shown by clear_and_convincing evidence that an underpayment exists for all years at issue as to evidence that some portion of the underpayment for the tax years and is due to fraud a conviction for willful attempt to evade or defeat income taxes under sec_7201 precludes a taxpayer in a subsequent civil tax proceeding from denying that an underpayment in his income_tax for the taxable_year of conviction was due to fraud 334_f2d_262 5th cir 43_tc_50 affd 360_f2d_358 4th cir it has been stipulated that petitioner was convicted under sec_7201 for tax years and in the u s district_court for the southern district of texas and the judgment became final in date thus petitioner is precluded from denying that underpayments of his income taxes for and were due to fraud consequently respondent's motion for summary_judgment on the fraud issue as to and will be granted as to evidence that some portion of the underpayment for the tax years and is due to fraud the commissioner meets her burden_of_proof if it is shown that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection of such taxes 80_tc_1111 see also 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 when fraud is alleged for multiple tax years the commissioner must meet her burden_of_proof for each tax_year 84_tc_405 the existence of fraud is a question of fact to be decided on consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud is never presumed 55_tc_85 because direct proof is seldom available fraud may be proven by circumstantial evidence 79_tc_995 affd 748_f2d_331 6th cir 53_tc_96 the taxpayer's entire course of conduct may establish fraud 317_us_492 castillo v commissioner supra this includes conduct frequently considered badges or indicia of fraud such as failure_to_file returns failure to report income over an extended period of time the taxpayer's experience and knowledge 732_f2d_1459 6th cir affg tcmemo_1982_603 filing false forms w-4 and failure to make estimated_tax payments 796_f2d_303 9th cir affg tcmemo_1984_601 91_tc_874 rowlee v commissioner supra pincite although failure_to_file tax returns even over an extended period may not per se establish fraud it is persuasive circumstantial evidence of fraud 544_f2d_883 5th cir affg tcmemo_1975_368 recklitis v commissioner supra pincite petitioner is deemed to have admitted that he submitted forms w-4 for tax years and to his employer claiming that he was exempt from federal withholdingdollar_figure although the forms w-4 are not part of the record the court takes judicial_notice of the and forms w-4 and relevant instructions as published by the u s government printing office for purposes of evaluating whether petitioner's filing was false see recklitis v commissioner supra pincite and n the and forms w-4 required taxpayers to certify under penalties of perjury that they were entitled to claim exempt status in order to qualify for exempt status the forms w-4 provide that the following two requirements must be met a last year i did not owe any federal_income_tax and had a right to a full refund of all income_tax withheld and petitioner is also deemed to have admitted filing forms w-4 claiming exemption for and because we are granting respondent's motion for summary_judgment for and as to fraud based on petitioner's conviction under sec_7201 we need not consider the filing of forms w-4 for and b this year i do not expect to owe any federal_income_tax and expect to have a right to a full refund of all income_tax withheld petitioner is deemed to have admitted that he received substantial taxable_income from various sources during the years relevant to the forms w-4 and but failed to file federal_income_tax returns for each of these years thus petitioner's deemed admissions unequivocally discredit his sworn certification that he satisfied both requirements to qualify for exempt status moreover petitioner is deemed to have admitted that he was employed as an accountant by british petroleum exploration co from to it is implausible that petitioner's experience as an accountant would lead him to conclude that he satisfied both requirements to qualify for exempt status therefore we conclude that petitioner's forms w- for and were fraudulent consequently for and petitioner's failure_to_file federal_income_tax returns submission of fraudulent forms w-4 and experience as an accountant coupled with his failure to report substantial amounts of income present clear_and_convincing evidence of fraud thus there is no genuine issue as to a material fact and a decision may be rendered as a matter of law respondent's motion for summary_judgment as to the additions to tax for fraud for and will be granted however the tax years and merit a different result there is no evidence of a criminal conviction under sec_7201 or that petitioner filed fraudulent forms w-4 for these years thus on this record we find and hold that respondent has failed to show the requisite intent to evade taxes by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes see rowlee v commissioner supra by clear_and_convincing evidence for the tax years and circumstances which at most create only a suspicion of fraud will not support a finding of fraud 94_tc_654 accordingly respondent's motion for summary_judgment will be denied as to the fraud additions for tax years and to reflect the foregoing an appropriate order will be issued
